Citation Nr: 0527736	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  99-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a laceration of the right wrist with ulnar nerve damage, 
atrophy and impaired use.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran 



INTRODUCTION

The veteran served on active duty from April 1979 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. The case was remanded by the Board for development in 
November 2003. Such development has been completed, and the 
case is now before the Board for final appellate review.

The veteran's representative has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability. This issue is referred to the RO for 
appropriate consideration. 


FINDING OF FACT

Residuals of a laceration of the right wrist include partial 
ulnar nerve damage, with aching, pain, tenderness, and 
soreness, increased with use, and diminished sensation of the 
right ring and little fingers; functional impairment is 
commensurate with no more than severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a laceration of the right wrist with ulnar nerve 
damage, atrophy and impaired use are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8516 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in April 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The April 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in November 1998.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until April 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
November 1998 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A special VA examination to determine the current 
nature and extent of the disability at issue was conducted in 
December 2004. For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves. 
Complete paralysis of the ulnar nerve with "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened affecting 
the major extremity is assigned a 60 percent rating. Severe 
paralysis is assigned a 40 percent rating. 38 C.F.R. 
§ 4.124a, Code 8516.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Analysis

In reaching its decision, the Board has reviewed all of the 
pertinent evidence of record, to include the reports of VA 
examinations conducted in November 1998 and December 2004, as 
well as the testimony provided by the veteran at a personal 
hearing in  May 2003. 

At the time of the most recent VA examination in December 
2004, the veteran complained of aching, pain, tenderness, and 
soreness of the right wrist, increased with use. Objectively, 
there was diminished sensation of the right ring and little 
fingers and along the ulnar distribution. Grip and grasp were 
described as good, and range of motion of the fingers of the 
right hand was excellent. The veteran was not wearing a brace 
at the time of the examination. Significantly, although mild 
clawing of the ring and little fingers was evident, very 
marked atrophy, loss of extension of these fingers, or 
weakened flexion of the wrist were not present.  

The examiner concluded there was partial (emphasis added) 
nerve damage to the right wrist over the ulnar distribution.  
Accordingly, given the nature and extent of the veteran's 
symptoms and the findings on examination, the Board can only 
conclude that functional impairment due to the disability at 
issue is commensurate with no more than severe impairment, 
and thus a rating greater than 40 percent is not in order. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8516. The pain reportedly experienced by the 
veteran is reflected by the current rating. DeLuca. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107.  

The Board further observes that in a rating decision in May 
2005, service connection was granted for a residual 
laceration scar of the right wrist, evaluated as 10 percent 
disabling, and traumatic arthritis of the right wrist, also 
evaluated as 10 percent disabling. 

ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a laceration of the right wrist with ulnar nerve damage, 
atrophy and impaired use is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


